DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the reply filed on 10/17/2022.  Claims 1 and 19 have been amended.  Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 1 is within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claim 1 recites:
1. A system for automatic invoice data management, comprising: 
at least one buyer terminal comprising a display, 
at least one buyer payment device, 
at least one seller payment receiving device, wherein the seller payment receiving device comprises an NFC interface and wherein the seller payment receiving device is a card reader or an automatic teller machine, 
at least one seller processing and/or computing device, 
at least one central server unit, and 
at least one communication network, 
wherein the buyer terminal, the seller payment receiving device, the seller processing and/or computing device, and the central server unit are in data connection via the communication network, 
wherein the seller payment receiving device captures invoice document data and buyer and seller metadata combined with the invoice document data and encrypts the invoice document data and buyer and seller metadata, 
 wherein the central server unit is configured to compare buyer profile data received via the communication network from the buyer terminal and seller profile Docket No. DTS20313PCTUSdata received via the communication network from the seller payment receiving device to user profiles stored on the central server unit and process a transaction when the buyer profile data and the seller profile data match the invoice document data combined with the buyer and seller metadata,
wherein the seller payment receiving device is configured to transfer the invoice document data and buyer and seller metadata combined with the invoice document data via the communication network to the central server unit due to at least one electronic payment transaction having been correctly performed by the buyer payment device and the seller payment receiving device, 
wherein the central server unit is configured to connect the buyer terminal and the seller payment receiving device via the communication network only when the buyer profile data received via the communication network from the buyer terminal and the seller profile data received via the communication network from the seller payment receiving device match user profiles stored on the central server unit, and Page 3 of 21Application No. 16/957,042 Application Filing Date: September 11, 2020 
Docket No. DTS20313PCTUSwherein the central server unit is configured to store the invoice document data and automatically transfer the invoice document data from the central server unit via the communication network to the buyer terminal and the seller processing and/or computing device.

Referring to the bolded limitations above, independent claim 1 is directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claim 1 is directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted claim 1 only recites the simple legal or commercial interaction of processing a transaction and providing an invoice for the purpose, as described in the specification, of record keeping and tax reporting.  Accordingly, claim 1 is directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claim 1, since this claim only contains mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal or commercial interaction (e.g., to receive, store, or transmit data), the recitation in claim 1 of terminals, computing devices, a server unit, ATM and a card reader does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claim 1 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.  Regarding the recitation of an NFC interface, ATM and card reader, it is respectfully noted that these limitations do not demonstrate that the judicial exception is applied with, or by use of, a particular machine.  Please see MPEP 2106.05(b).  Please also MPEP 2106.05(h) regarding field of use and technological environment and noting “limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable”.  
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claim 1, this claim recites know activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, electronic invoice management is notoriously well known as evidenced by the references cited on the PTO-892 attached to the OA dated 6/30/2021.  Moreover, the terminals, computing devices, server unit, data stores, ATM and card reader appear to be generic, known components.   Accordingly, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claim 1 is not patent eligible.  Dependent claims 2-20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of conventional transaction information, platforms and data processing (2B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2017/0193469) in view of Maenpaa (US 2014/0244462) and further in view of Bartlett (US 2013/0074164).
Claim 1 recites:
A system for automatic invoice data management, comprising: (Hernandez, Fig. 1, [0024], [0025], system 100)
at least one buyer terminal comprising a display, (Hernandez, Fig. 1, [0030], computing device of buyer 106; [0034], images may be viewable using computing system of buyer; Fig. 7, [0097], computer system 700 includes display 730)
at least one buyer payment device, (Hernandez, Fig. 6, [0070], payment card or payment instrument) 
at least one seller payment receiving device, wherein the seller payment receiving device comprises an NFC interface and wherein the seller payment receiving device is a card reader or an automatic teller machine, (Hernandez, Fig. 6, [0071], merchant 606 receives payment details via near field communication; Fig. 6, [0071], [0072], merchant 606 point of sale computing system reading on both card reader and ATM under BRI in view of paragraph [0016], [0048] of Applicant’s specification.  Paragraph [0016] of the Applicant’s specification notes the card reader is a “standardized device”.  However, Hernandez does not use the words “the seller payment receiving device is a card reader or an automatic teller machine”.  Maenpaa, Fig. 1, [0027], discusses POS terminal 170 to swipe a payment card and read QR codes.  If necessary, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify Hernandez to include the POS terminal as disclosed in Maenpaa so that a shopper can use a payment card as discussed in Maenpaa, [0027], and Hernandez, [0071].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Maenpaa in Hernandez since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of generating and storing digital receipts and one of ordinary skill in the art would recognize the combination to be predictable.) 
at least one seller processing and/or computing device, (Hernandez, Fig. 1, [0034], computing device of seller 108)
at least one central server unit, and (Hernandez, Fig. 1, [0024], [0025], system 100 includes processing server 102)
at least one communication network, wherein the buyer terminal, the seller payment receiving device, the seller processing and/or computing device, and the central server unit are in data connection via the communication network, (Hernandez, Fig. 1, [0030], [0038], [0047], [0092], communication networks such as Internet) 
wherein the seller payment receiving device captures invoice document data and buyer and seller metadata combined with the invoice document data and encrypts the invoice document data and buyer and seller metadata, (Hernandez, [0022], transaction details; Fig. 1, [0026], transaction data from seller 108; [0039], tax identification number; [0049], encryption; Fig. 6, [0072], transaction details entered into point of sale system.  Please note that both paragraphs [0022] and [0082] of Applicant’s specification define “metadata” as “payment amount, buyer, seller and the VAT or turnover tax number”.  Although Hernandez, [0049], discusses encryption keys, Hernandez does not specifically disclose encrypting the invoice document data and buyer and seller metadata.  Bartlett, [0128], discusses information sent or received by communication channel may be encrypted.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the encryption of Hernandez to include encryption of information sent over communications channels as in Bartlett in order to ensure privacy and prevent fraud as is well known in the art as discussed in Bartlett, [0136].  It is further respectfully submitted that paragraph [0038] the Applicant’s specification only discloses conventional encryption methods.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Bartlett in Hernandez as modified by Maenpaa since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.)   
wherein the central server unit is configured to compare buyer profile data received via the communication network from the buyer terminal and seller profile Docket No. DTS20313PCTUSdata received via the communication network from the seller payment receiving device to user profiles stored on the central server unit and process a transaction when the buyer profile data and the seller profile data match the invoice document data combined with the buyer and seller metadata, (Hernandez, Fig. 1, [0027], [0028], processing server 102, process transaction, identify buyer 106, seller 108; Fig. 2, [0041]-[0043], processing server 102 includes entity database 206, invoice database 210) 
wherein the seller payment receiving device is configured to transfer the invoice document data and buyer and seller metadata combined with the invoice document data via the communication network to the central server unit due to at least one electronic payment transaction having been correctly performed by the buyer payment device and the seller payment receiving device,  (Hernandez, Fig. 1, [0026], transaction data from seller 108; Fig. 6, [0072], [0073], merchant 606 enters transaction details including through optical scanning)
wherein the central server unit is configured to connect the buyer terminal and the seller payment receiving device via the communication network only when the buyer profile data received via the communication network from the buyer terminal and the seller profile data received via the communication network from the seller payment receiving device match user profiles stored on the central server unit, and (Hernandez, Fig. 1, [0027], [0028], identify if transaction data corresponds to transaction account information and Fig. 1 further shows the buyer 106 and seller 108 are connected; Fig. 2, [0041]-[0043], processing server 102 includes entity database 206, invoice database 210, querying module 214.  Hernandez does not specifically disclose connect the buyer terminal and the seller payment receiving device via the communication network only when the buyer profile data received via the communication network from the buyer terminal and the seller profile data received via the communication network from the seller payment receiving device match user profiles stored on the central server unit.  Bartlett, [0062], discusses enhancing security between a client and a server by matching profiles before granting access.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the communication of Hernandez to include profile matching before granting access as in Bartlett in order to enhance security as discussed in Hernandez, [0077], and Bartlett, [0062].)
wherein the central server unit is configured to store the invoice document data and automatically transfer the invoice document data from the central server unit via the communication network to the buyer terminal and the seller processing and/or computing device.  (Hernandez, Fig. 2, [0042], invoice database; Fig. 2, [0044], [0045], processing server 102 includes invoicing module 216 that generates invoice for buyer 206; [0048], transmitting device 220 transmits invoices to buyer 106, seller 108)
Claim 2 recites:
The system for automatic invoice data management according to claim 1, wherein the central server unit is configured to determine creditworthiness and/or a VAT rate and/or turnover tax rate on a basis of a stored invoice document data and/or wherein a history of the invoice document data is tracked.  (Hernandez, Fig. 2, [0042], invoice database 210 may be relational database for storage, identification, updating of data sets, including data for regulatory agency 104; [0024], regulatory agency may be a tax authority)
Claim 3 recites:
The system for automatic invoice data management according to claim 2, wherein unique buyer profile data and unique seller profile data are stored on the central unit, and wherein the buyer terminal and the seller payment receiving device connect with the central server unit when the buyer profile data are correctly matched with the seller profile data by central server unit.  (Hernandez, Fig. 2, [0041], processing server 102 includes entity database 206; Fig. 2, [0046], querying module 214, transaction processing module 218)
Claim 4 recites:
The system for automatic invoice data management according to claim 1, wherein the buyer terminal is a personal computer, a tablet computer, a smartphone, and/or a smartwatch, and (Hernandez, [0030], computing device of buyer 106)
the buyer payment device is a debit card.  (Hernandez, [0020], debit card)
Claim 5 recites:
The system for automatic invoice data management according to claim 3, wherein the central server unit stores buyer bank account data and seller bank account data, each of which are combined with buyer profile data and seller profile data by the central server unit.  (Hernandez, Fig. 2, [0041], processing server 102 includes entity database 206; Fig. 2, [0046], querying module 214, transaction processing module 218) 
Claim 6 recites:
The system for automatic invoice data management according to claim 5, wherein the central server unit is configured to combine the buyer profile data and the seller profile data with respective invoice document data to result in buyer link data and seller link data.  (Hernandez, Fig. 2, [0042], invoice database 210; Fig. 2, [0045], [0046], invoicing module)

Claim 7 recites:
The system for automatic invoice data management according to claim 2, wherein the invoice document data comprise a plurality of metadata containing payment information, buyer, seller and a VAT and/or turnover tax number.  (Hernandez, Fig. 1, [0031] invoice includes data including data required by regulatory agency 104 including tax identification number; Fig. 3, [0072], transaction details include amount, merchant, consumer; [0030], additional invoicing data including buyers name.  Hernandez does not specifically disclose a VAT and/or turnover tax number.  Maenpaa, [0046], discusses VAT.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the tax of Hernandez to be a VAT tax as in Maenpaa so that the appropriate tax entity can be identified as discussed in Hernandez, [0001].)
Claim 8 recites:
The system for automatic invoice data management according to claim 1, wherein as a result of confirmation of a payment amount by a buyer and a seller and due to at least one electronic payment transaction having been correctly performed, the invoice document data and/or retailer receipt data Page 5 of 10Preliminary Amendment for Docket No. DTS20313PCTUSof at least one card transaction is automatically transferred via the seller payment receiving device via the communication network to the central server unit and is transferred back to the buyer terminal and the seller processing and/or computing device.  (Hernandez, Fig. 2, [0045], [0046], invoicing module 216)  
Claim 9 recites:
The system for automatic invoice data management according to claim 2, wherein the central server unit is configured to automatically calculate turnover and/or VAT data on a basis of the invoice document data and combine the turnover and/or VAT data with the invoice document data.  (Hernandez, [0044], electronic invoice may be generated based on additional data, such as rules and regulations transmitted by the regulatory agency 104.  Hernandez does not specifically disclose a turnover and/or VAT data.  Maenpaa, [0046], discusses VAT data.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the rules and regulations of Hernandez to be VAT data as in Maenpaa so that the appropriate tax entity can be identified as discussed in Hernandez, [0001].)  
Claim 10 recites:
The system for automatic invoice data management according to claim 2, wherein the central server unit is configured to automatically calculate the VAT and/or turnover tax rates and currencies of a country on a basis of the invoice document data and combine the VAT and/or turnover tax rates and currencies of a country with the invoice document data.  (Hernandez, [0044], electronic invoice may be generated based on additional data, such as rules and regulations transmitted by the regulatory agency 104.  Hernandez does not specifically disclose VAT and/or turnover tax rates and currencies of a country on a basis of the invoice document data and combine the VAT and/or turnover tax rates and currencies of a country with the invoice document data.  Maenpaa, [0043], discusses currency type used and Maenpaa, [0046], discusses VAT data.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the rules and regulations of Hernandez to be currency and VAT data as in Maenpaa so that the appropriate tax entity can be identified as discussed in Hernandez, [0030].)
Claim 11 recites:
The system for automatic invoice data management according to claim 3, wherein the central server unit is configured to combine the buyer profile data with at least one buyer email account and combine the seller profile data with at least one seller email account, so that corresponding invoice document data are automatically transferred to a buyer and a seller via email via the central server unit via the communication network to the buyer terminal and the seller processing and/or computing device.  (Hernandez, [0030], [0041], entity address; Figs. 1 and 2, [0047], [0048], transmitting device 220 transmits electronic invoices to buyer 106, seller 108.  Hernandez does not specifically disclose email accounts.  Maenpaa, [0042], discusses email.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the entity address and transmission of Hernandez includes email as in Maenpaa as email is a wallet account identifier as discussed in Maenpaa, [0042].)
Claim 12 recites:
The system for automatic invoice data management according to claim 11, wherein the central server unit is configured to combine the buyer profile data and the seller profile data with further email accounts, so that invoice document data can be transferred via email to a tax consultant, an auditor, a tax office or an airport department for turnover and VAT matters.  (Hernandez, Figs. 1 and 2, [0047], [0048], transmitting device 220 transmits electronic invoices to regulatory agency 104 and other suitable entities using suitable communication network.  Hernandez does not specifically disclose email accounts.  Maenpaa, [0042], discusses email.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transmission of Hernandez to include email as in Maenpaa as email is a wallet account identifier as discussed in Maenpaa, [0042].)
Claim 13 recites:
The system for automatic invoice data management according to claim 11, wherein invoice document data sent to the Page 6 of 10Preliminary Amendment for Docket No. DTS20313PCTUSbuyer and the seller via email are manually stored in the central server unit by the buyer and the seller through the buyer terminal and the seller processing and/or computing device.  (Hernandez, Fig. 2, [0045], [0049], memory 222)
Claim 14 recites:
The system for automatic invoice data management according to claim 1, wherein the invoice document data manually selected by a buyer and a seller are deleted through the buyer terminal and the seller processing and/or computing device.  (Hernandez, Fig. 1, [0031], format and content of may be based on criteria of buyer; [0034], format and content electronic invoice image is based on the entity to whom the image is being electronically transmitted including buyer 106)

Claim 15 recites:
The system for automatic invoice data management according to claim 3, wherein the central server unit is configured to combine the buyer profile data with at least one buyer user name and at least one buyer password and combine the seller profile data with at least one seller user name and at least one seller password.  (Hernandez, Fig. 1, [0030], [0031], invoicing data includes name and authentication information; Fig. 2, [0041], entity database) 
Claim 16 recites:
The system for automatic invoice data management according to claim 2, wherein the invoice document data are categorized in storage folders on the central server unit.  (Hernandez, Fig. 2, [0042], invoice database 210 is relational database of structured data sets)
Claim 17 recites:
The system for automatic invoice data management according to claim 3, wherein the central server unit comprises a search engine module, and wherein the central server unit is searchable according to specific search criteria which are transferred to the search engine module via the buyer terminal and/or the seller processing and/or computing device via the communication network. (Hernandez, Fig. 2, [0043], querying module 214 of processing server 102)
Claim 18 recites:
The system for automatic invoice data management according to claim 2, wherein the central server unit, on the basis of the invoice document data, is configured to automatically consider a debit order with discount and/or abatement and combines the debit order with the discount and/or the abatement with the invoice document data.  (Hernandez, [0062], discount)
Claim 19 recites:
The system for automatic invoice data management according to claim 1, wherein the buyer terminal comprises an NFC interface.  (Hernandez, [0071], near field communication)
Claim 20 recites:
The system for automatic invoice data management according to claim 1, wherein the seller payment receiving device encrypts the invoice document data and buyer and seller metadata prior to transferring data to the central server unit.  (Hernandez, [0022], receiving device 202 decodes data; [0047], encoding; [0049], encryption; [0071], cryptograms)

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes legal or commercial interactions.  It is respectfully submitted that processing a transaction and providing an invoice for the purpose, as described in the specification, of record keeping and tax reporting falls into this category.  Regarding the claimed basic security features, it has long been a legal requirement for issuers to implement fraud prevention systems and safeguard customer data.  Regarding the various recited devices, it is respectfully noted that the recitation of generic computer components does not preclude the claim from reciting an abstract idea.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, “wherein the central server unit is configured to connect the buyer terminal and the seller payment receiving device via the communication network only when the buyer profile data received via the communication network from the buyer terminal and the seller profile data received via the communication network from the seller payment receiving device match user profiles stored on the central server unit”, does not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including selecting a particular data source or type of data to be manipulated.  Please also see MPEP 2106.05(f) which further discusses a commonplace business method or mathematical algorithm being applied on a general purpose computer is an example where the courts have found to be the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.  In the present case managing an invoice using of invoice data such as payment amount, buyer, seller and the VAT or turnover tax number is a commonplace business method.  Regarding the improvement to technology arguments, the examiner respectfully disagrees that a central server utilizing basic security protocols such as a pre-connection layer of authentication constitutes an improvement to technology.  No technical improvements are recited in the claims or discussed in the specification.  Please see MPEP 2106.05(a).  
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that the features cited by the Applicants, terminals, payment devices, NFC interfaces, ATMs and card readers are described by the Applicants themselves as known, conventional devices in paragraph [0016].  The Applicants themselves further discuss the use of known, conventional encryption in paragraph [0038].  Still further, the pre-connection layer of authentication is also well known.  Please note that both paragraphs [0022] and [0082] define “metadata” as “payment amount, buyer, seller and the VAT or turnover tax number”.  Use of the recited variables is known activity in invoice management and transaction processing.  
Regarding the prior art rejections, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Regarding “wherein the central server unit is configured to connect the buyer terminal and the seller payment receiving device via the communication network only when the buyer profile data received via the communication network from the buyer terminal and the seller profile data received via the communication network from the seller payment receiving device match user profiles stored on the central server unit”, Bartlett has been added to show the well-known security feature of a pre-connection layer of authentication.  Regarding encryption, Bartlett, [0128], further discusses information sent or received by communication channel may be encrypted.  Encrypting sensitive information over communication networks is well-known.
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method managing an invoice in the technological environment of a networked computer system.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, preparing invoices and processing transactions in view of transaction details and regulatory requirements, and data communication between devices using appropriate security protocols are all familiar elements.  It is further respectfully noted that the claims are broadly drafted in almost purely functional terms relying on the capabilities of modern processors to execute a commonplace business method.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Odom (US 2014/0201810) discusses a pre-connection layer of authentication including comparing user profiles, [0187].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692